EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with LEONARD P. LINARDAKIS on 10/15/2021.
The application has been amended as follows: 
Replace claim 1 with the following:
Claim 1 (Currently Amended):  A computer aided inspection system for inspection, error analysis and comparison of structures comprising:
a simultaneous localization and mapping (SLAM) system configured to determine real-world global localization information of a mobile user in relation to a structure being inspected as the user moves through the structure using information obtained from a first sensor package including a camera and at least one of an Inertial Measurement  Unit (IMU), a barometer, an altimeter, or a global positioning system (GPS) device, wherein the global localization information localizes the user to within 5 centimeter (cm) to 15 cm across a worksite where the structure is located;
a model alignment system configured to:
use the determined global localization information to index into a corresponding location in a three-dimensional (3D) computer model of the structure being inspected and extract a local area of the 3D computer model; and

a second sensor package including a handheld device having a display and one or more cameras configured to obtain fine level local measurements at a millimeter (mm) level of precision and information about the structure; and
a model recognition system configured to compare the fine level measurements and information obtained about the structure from the second sensor package to the 3D computer model of the structure to determine discrepancies between the measurements and information obtained about the structure and the 3D computer model of the structure, wherein the discrepancies include differences in at least one of a number of structural support elements measured, diameters and/or thickness of one or more support elements, pitch between two or more support elements, tensile markings on one or more support elements, or angles of one or more support elements.
Replace claim 16 with the following:
Claim 16 (Currently Amended):  A computer aided inspection method for inspection, error analysis and comparison of structures comprising:
determining real-world global localization information of a mobile user in relation to a structure being inspected as the user moves through the structure using information obtained from a first sensor package including a camera and at least one of an Inertial Measurement  Unit (IMU), a barometer, an barometer, or a global positioning system (GPS) device, wherein the global localization information localizes the user to within 5 centimeter (cm) to 15 cm across a worksite where the structure is located;

aligning observations and/or information obtained from the first sensor package to the local area of the 3D computer model of the structure extracted;
obtaining fine level local measurements at a millimeter (mm) level of precision and information about the structure from a second sensor package including a handheld device having a display and one or more cameras; and
comparing the fine level measurements and information obtained about the structure from the second sensor package to the 3D computer model of the structure to determine discrepancies between the measurements and information obtained about the structure and the 3D computer model of the structure, wherein the discrepancies include differences in at least one of a number of structural support elements measured, diameters and/or thickness of one or more support elements, pitch between two or more support elements, tensile markings on one or more support elements, or angles of one or more support elements.
Cancel the following:
Cancel claims 5-6 and 20-22.

Allowable Subject Matter
Claims 1-3, 7-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

“determine [determining] real-world global localization information of a mobile user in relation to a structure being inspected as the user moves through the structure using information obtained from a first sensor package including a camera and at least one of an Inertial Measurement  Unit (IMU), a barometer, an altimeter, or a global positioning system (GPS) device, wherein the global localization information localizes the user to within 5 centimeter (cm) to 15 cm across a worksite where the structure is located…
use [using] the determined global localization information to index into a corresponding location in a three-dimensional (3D) computer model of the structure being inspected and extract a local area of the 3D computer model; and

… obtain [obtaining] fine level local measurements at a millimeter (mm) level of precision and information about the structure…
compare [comparing] the fine level measurements and information obtained about the structure from the second sensor package to the 3D computer model of the structure to determine discrepancies between the measurements and information obtained about the structure and the 3D computer model of the structure, wherein the discrepancies include differences in at least one of a number of structural support elements measured, diameters and/or thickness of one or more support elements, pitch between two or more support elements, tensile markings on one or more support elements, or angles of one or more support elements.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668